Exhibit 10.67 FAR EAST ENERGY CORPORATION AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT Far East Energy Corporation (the "Company") and John C. Mihm ("Optionee") hereby agree to amend and restate the stock option agreement previously entered into between the Company and Optionee on May 24, 2004, a copy of which is attached hereto (the "Original Option Agreement"). General Information Name: John C. Mihm Award Date: May 24, 2004 Options Subject to this Agreement 400,000 Exercise Price for the Options: $2.00 Expiration Date: May 24, 2014 FAR EAST ENERGY CORPORATION AMENDED AND RESTATED NON-QUALIFIED STOCK OPTION AGREEMENT THIS AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT (this "Agreement") is made and entered into as of this 14th day of January, 2009, by and between Far East Energy Corporation, a Nevada corporation (the "Company"), and John C. Mihm ("Optionee"). WHEREAS, the Company and Optionee previously entered into a Stock Option Agreement (the "Original Option Agreement") dated as of May 24, 2004 setting forth the grant of options to purchase 400,000 shares of common stock of the Company, par value $0.001 per share (the "Common Stock"); WHEREAS, the Company and Optionee desire to extend expiration of the Exercise Period for the Options under the Original Option Agreement from May 24, 2009 to May 24, 2014; and WHEREAS, by executing this Agreement, the Company and Optionee desire to amend, replace and supersede the Original Option Agreement. NOW, THEREFORE, in consideration of the premises and the covenants contained herein, and other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, and intending to be legally bound, it is agreed as follows: 1. Non-Qualified Stock Option to Purchase Shares. (a)Number of Option Shares and Option Price.The Company granted to Optionee a non-qualified stock option (the "Option"), to purchase up to 400,000 shares of the Company's Common Stock (the "Option Shares"), at an exercise price of $2.00 per share ("Option Price"). (b)Exercise Period.The Option shall be exercisable, in whole or in part, subject to the vesting schedule and other terms set forth in this Agreement, until May 24, 2014 (the "Exercise Period"). (c)Vesting Schedule.As of the date of this Agreement, the Option is fully (100% vested). 2.
